DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
The amendment filed 6/8/2021 has been entered.  Claims 14-20 have been canceled.  New claims 21-27 have been added.  Claims 1-13 and 21-27 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-11, 13 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 has been amended to recite that “the at least one dielectric layer includes an amine modified polyether tetraacrylate” (emphasis added), however, given that the amine modified polyether tetraacrylate was previously recited as part of the oxygen inhibition mitigation composition wherein based upon the instant disclosure, it was apparent that the oxygen mitigation composition was present in the dielectric formed by reacting the amine modified polyether tetraacrylate alone and/or with other reactive components such that the dielectric layer would not “include” the amine modified polyether tetraacrylate as a separate component therein, as currently recited, but as part of a crosslinked or cured network structure incorporating and/or formed from said reacted tetraacrylate.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
Claims 1-6, 11-13, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US2016/0168177).  Cunningham discloses liquid phosphine oxide photoinitiators (Abstract) and photopolymerizable compositions (Paragraphs 0129-0133) comprising the liquid phosphine oxide photoinitiators (B) with one or more additional photoinitiators (C), such as particularly preferred diphenyl (2,4,6-trimethylbenzoyl) phosphine oxide and/or bis(2,4,6-trimethylbenzoyl) phenyl phosphineoxide (Paragraphs 0192-0195 and 0199, as in instant claims 1, 11 and 12); wherein the photopolymerizable compositions further comprise (A) at least one monomeric or oligomeric ethylenically unsaturated compound (Paragraphs 0134 and 0168), particularly (meth)acrylate monomer and/or oligomers with suitable components (A) including the acrylate monomers and oligomers disclosed in Paragraph 0136, such as 1,6-hexanediol diacrylate (HDDA, as in instant claim 12), amine modified as evidenced by EP033896, see Paragraphs 0013-0028, 0036-0037, and Examples 3-4 of attached machine translation); wherein the photopolymerizable compounds (A) may be utilized singly or in any desired mixture (Entire document, particularly Abstract, Paragraphs 0129-0136, 0143, 0145-0148 and 0189-0199; thereby clearly teaching and/or suggesting the combination of acrylate monomer(s) and oligomers as recited in instant claim 12).  
Cunningham discloses that the Component (A) may also comprise binders, such as a thermoplastic polyacrylate, in a content of 5 to 95% by weight based on the total solid material (Paragraphs 0148-0150, reads upon the broadly claimed “leveling agent is a polyacrylate” in a content of “from about 0.05 to about 10% by weight” as recited in instant claim 1); and that the composition, based upon the intended end use, may further comprise other customary additives (D) such as thermal inhibitors, flow improvers, wetting agents, curing catalysts, photosensitizers (as in instant claim 24), dispersants, degassers/defoamers, viscosity regulators, and other auxiliaries customarily used in the printing and coating industries, in a content of generally 1% by weight, as well as surfactants, humectants and foam-reducing agents as customary printing ink additives, with example compositions comprising 0.5wt% of a commercially available wetting aid (EFKA® 7731, aka EFKA® PX 4731, a polyacrylate), 0.2wt% of a commercially prima facie obviousness to simply substitute one known element for another to obtain predictable results, in contents as disclosed by Cunningham and/or similar to amounts as utilized in the examples (Paragraphs 0173-0176, 0178-0179, 0181, 0187, 0216, 0220, and Examples, particularly A4 and A11).
Cunningham discloses that the photocurable compositions may be used for various purposes including as overprint coatings or printing inks with suitable substrates including aluminum foil, as pigmented coats or thin coatings of less than 20 microns or paints on metal substrates, for holographic recording materials, as adhesives or laminating resins, as photostructurable dielectrics, for production of optical articles, and as a photoresist material used for forming dielectric layers in a sequential build-up layer of a printed circuit board; wherein the prima facie
With regards to instant claim 25, Cunningham further discloses that the composition may comprise fillers such as chalk, dyes and/or pigments such as titanium dioxide, zinc oxide and iron oxide, based upon the intended end use, wherein when the photocurable composition is an ink jet ink composition or applied by ink jet printing, the pigment particles should be sufficiently small, e.g. 0.005 to 15 microns, to permit free flow of the ink at the ejecting nozzles, preferably 0.005 to 1 microns (Paragraphs 0180-0183 and 0236), thereby reading upon the broadly claimed nanosized particles chosen from dyes, pigments, metal oxides,…carbonates,… and mixtures thereof” as recited in instant claim 25, thereby rendering instant claim 25 obvious over the teachings of Cunningham.
Claims 1-4, 6-13 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (USPN 6,150,022) in view of Cunningham (US2016/0168177).
As discussed in the prior office action, Coulter discloses bright metal flake based pigments (as in instant claim 27) for use in various applications such as coating compositions, inks, extrusion, and paints, comprising a plurality of core flake sections each formed of a central reflector layer and dielectric support layers on opposing sides of the reflector layer, and a variety of outer coating layers formed around the core flake sections, such as various dielectric and absorber layers having thicknesses dependent upon the desired optical characteristics of the pigment; wherein the pigment particles may be provided with color shifting properties based upon the selection of coating materials, such as the use of low index dielectric materials to produce pigments with color shifting properties, and/or the use of at least one magnetic material coating layer to produce magnetic color shifting pigments (Abstract; Col. 4, lines 48-56; Col. 5, lines 56-63; Col. 12, lines 30-39; Col. 12, line 59-Col. 13, line 3; reading upon “color shifting colorant” comprising an article and “a liquid medium” as in instant claim 7 as well as magnetic 
Hence, Coulter teaches a color shifting colorant comprising an article (e.g. foil or pigment flakes) and a liquid medium (e.g. paint, coating composition, ink composition) as recited in instant claim 7, wherein the pigment flakes have a general layer structure reading upon and/or suggesting the claimed layer structure as recited in instant claims 1-4, 6, 8-9 and 13, including dielectric, metallic reflective and/or absorber layers, and/or magnetic layers, with at least one metallic reflector layer of metals as instantly claimed, wherein the dielectric layer(s) may be formed from acrylate monomers and polymers with a refractive index as recited in instant claim 10, but does not teach that the dielectric layer includes or is formed from an amine modified polyether tetraacrylate, at least one photoinitiator that is a phosphine oxide, and from about 0.05% to about 10% by weight of a polyacrylate leveling agent based upon the total weight of the dielectric layer as recited in instant claim 1.  However, as discussed in detail above, Cunningham discloses photocurable acrylate-based compositions that may be utilized to form dielectric layers, thin pigmented layers and/or coating layers for optical articles, wherein the photocurable acrylate-based compositions disclosed by Cunningham comprise the same components as in the claimed invention including as recited in instant claims 1, 11-12, and 24-26 as discussed in detail above and incorporated herein by reference, and given that Coulter generally discloses that the dielectric layer(s) can be formed from organic monomers and polymers such as acrylates, with a physical thickness in the range from about 50nm to about 800nm, wherein a flat and smooth surface allows for further deposition of additional thin film coating layers without compounding surface deformities, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the dielectric acrylate-based composition taught by Cunningham to produce the dielectric layers of the invention taught by Coulter given that it is prima facie obviousness to combine prior art prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Thus, the invention as recited in instant claims 1-4, 6-13, and 24-27 would have been obvious over the teachings of Coulter in view of Cunningham for the reasons discussed above.
With regards to instant claims 21-23, Coulter discloses that prior to coating the metal flake-based pigments with the one or more dielectric, absorbing, and/or optical layers surrounding the core portions 10, the core portions 10 are formed by applying a thin reflector metal layer 14 to a web 11 of flexible material wherein the thin reflector layer 14 has at least one dielectric support layer (12,16) disposed on one or both opposing planar surfaces of the reflector layer 14, such that when the support layer is only provided on one surface of the reflector layer, the resulting structure would be an asymmetric foil as in instant claim 21; and that the dielectric materials of the support layer(s) are inorganic dielectric materials such as aluminum oxide and titanium dioxide, thereby reading upon the claimed metal oxide layer positioned between the at least one (acrylate-based/organic) dielectric layer and the at least one first or second metallic layer as recited in instant claims 22 and 23, respectively, thereby rendering instant claims 22 and 23 obvious over the teachings of Coulter in view of Cunningham (Abstract, Col. 4, lines 28-34 and 57-67; Col. 5, lines 44-55; Col. 6, lines 1-11; Col. 7, lines 3-26).  Further with regards to the “in a strip” limitation of instant claim 21, Coulter generally discloses that the core flake sections are ground into sizes appropriate for the desired application (Col. 9, lines 15-25) and although Coulter discloses that the core flake sections are not of a uniform shape and have a high aspect ratio with respect to the thickness wherein for the purpose of brevity the main planar dimension is referred to as a “diameter” (Col. 8, lines 23-37), one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to grind or otherwise cut .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coulter in view of Cunningham, as applied above to claims 1-4, 6-13 and 21-27, and in further view of Phillips (US2006/0285184, hereinafter referred to as Phillips ‘184).  The teachings of Coulter in view of Cunningham are discussed in detail above and although Coulter discloses that the BMF pigments may include various coating layers thereon in order to provide the desired optical properties for a particular end use, the teachings of Coulter in view of Cunningham do not specifically disclose that the metallic reflective or absorber layer(s) is/are provided to comprise a pattern as instantly claimed.  However, Phillips ‘184 discloses a similar color shifting colorant comprising layers like those disclosed by Coulter wherein at least one of the dielectric layers is embossed to provide a patterned metallic layer thereon to provide a covert design or security feature which can be utilized with credit cards and banknotes similar to holographic features (Entire document, particularly Abstract; Paragraphs 0007-0009, Figs. 1-2, and as discussed in detail in the prior office action), and given that Coulter also discloses the use of the color shifting colorant, particularly the magnetic color shifting pigments, for credit cards and checks (Col. 12, lines 59-63), it would have been obvious to one having ordinary skill in the art to provide a patterned metallic layer such as disclosed by Phillips ‘184 in the invention taught by Coulter in view of Cunningham to provide an added security feature as taught by Phillips ‘184 given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant’s arguments filed 6/8/2021 have been considered but are moot in view of the new grounds of rejection presented above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        November 5, 2021